Title: To Thomas Jefferson from Wakelin Welch, Sr., 21 February 1793
From: Welch, Wakelin
To: Jefferson, Thomas



Sir
London 21 Feby 1793

In 1786 when I had the pleasure of settling and adjusting your account which left a Balance in favor of the Partnership of R. Cary & Co. £88.13.4 flattered myself you would before now have sent me a Remittance for the debt arose from Goods shipd on Commission which only came to £1.1.6. We ought not to sustain any loss. I have inclosed a Copy of the last settlement with the Interest £24 making together £112.13.4 which I hope you will favor me with and if inconvenient to procure a Remittance may trouble Mr. Waller to receive it.
As to Mr. Wayles debt you assured me was very safe and partly owing to Mr. Waller’s Father that it had not been before discharged. Mr. Eppes was the acting Executor during your absence and on your return you would be enabled to favor me with farther particulars but as yet, nothing has transpired. Relying on your promise & friendship am Your Excellcys Much Obliged Servt 

Wake. Welch

